 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10
     QUINTON DRUMMER, et al.,                              Case No.: 2:18-cv-01251-RFB-NJK
11
            Plaintiff(s),                                  Order
12
     v.                                                    (Docket No. 44)
13   ALPHA TEAM CONSTRUCTION
     CONRPORATION, et al.,
14
            Defendant(s).
15
16         Pending before the Court is Plaintiffs’ motion to extend various discovery deadlines.
17 Docket No. 44. The motion requests an extension of various discovery dates by 120 days,
18 including discovery deadlines which have expired. Id. at 3.
19         The Court has broad discretionary power to control discovery. See, e.g., Little v. City of
20 Seattle, 863 F.2d 681, 685 (9th Cir. 1988). A motion to extend deadlines in the Court's scheduling
21 order must be supported by a showing of “good cause” for the extension. Local Rule 26–4; see
22 also Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 608-609 (9th Cir.1992). Good cause
23 to extend a discovery deadline exists “if it cannot reasonably be met despite the diligence of the
24 party seeking the extension.” Johnson, 975 F.2d at 609. The good cause inquiry focuses primarily
25 on the movant's diligence. See Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294–95 (9th
26 Cir.2000). The Local Rules make clear that requests to extend discovery deadlines “must be
27 received by the Court no later than 21 days before the expiration of the subject deadline.” Local
28

                                                   1
 1 Rule 26-4. Requests made after the expiration of the subject deadline “will not be granted unless
 2 the movant demonstrates that the failure to act was the result of excusable neglect.” Id.
 3         Here, the motion fails to address, let alone demonstrate, excusable neglect for extending
 4 the discovery deadlines which have expired. Docket No. 44. The motion asks to extend the
 5 scheduling order deadlines to permit Defendants to find a new attorney and to allocate enough
 6 time for that attorney to become familiar with the case. Id. at 3. Accordingly, for good cause
 7 shown, the Court GRANTS the motion to extend the unexpired deadlines and DENIES the motion
 8 to extend the expired deadlines. The Court SETS the deadlines as follows:
 9             •   Discovery cutoff: July 8, 2019
10             •   Dispositive motions: August 6, 2019
11             •   Joint proposed pretrial order: September 5, 2019, or 30 days after resolution of
12                 dispositive motions
13         IT IS SO ORDERED.
14         Dated: February 27, 2019
15                                                            _______________________________
                                                              NANCY J. KOPPE
16                                                            United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
